                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION


ANDRE PRICE                                            CASE NO. 5:19-CV-01237

VERSUS                                                 JUDGE TERRY A. DOUGHTY

CITY OF BOSSIER ET AL                                  MAG. JUDGE KAREN L. HAYES


                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended is warranted, and after finding that Plaintiff’s proposed First

Amended Complaint [Doc. No. 12-1] would be futile, and for the additional reasons set forth in

this Court’s Ruling,

       IT IS ORDERED, ADJUDGED, AND DECREED that Defendants’ Motion to Dismiss

[Doc. No. 3] is GRANTED and Plaintiff’s claims are DISMISSED WITH PREJUDICE.

       Monroe, Louisiana this 18th day of March, 2020.


                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
